Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Claims 1, 4-7, 10-13, and 16-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 5, 7, 10, 13, and 16-17 are amended
	- claims 2-3, 8-9, and 14-15 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 09/17/2021.


Response to Arguments

Regarding Independent claims 1, 6, 7, 12, 13, and 18 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Although, this implementation may work for its intended purpose of switching to another downlink (DL) component carrier (DL CC2) (form a higher power picocell (CC2)), when the UE moves, Applicant respectfully submits that it does not teach or suggest Applicant’s amended independent claim limitations reciting: determining, by a terminal device, a second access carrier based on a pre-obtained access carrier information list and information about the first access carrier, wherein obtaining information about the first access carrier comprises...obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level. In particular, Applicant can find no teaching or suggestion of the use a first carrier information list obtained by a pre-obtained access carrier information list, in which, the first carrier information list includes information about a carrier that supports a new coverage level after the terminal increases the coverage level.” on page 10, filed on 09/17/2021, with respect to Damnjanovic US Pub 2012/0063302 (hereinafter “Damnjanovic”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Tseng et al. US Pub 2017/0238284 (hereinafter “Tseng”), in view of Chung US Pub 2012/0113941 (hereinafter “Chung”), and further in view of Xiao et al. US Pub 2019/0223212, claiming foreign priority 08/12/2016 (hereinafter “Xiao”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US Pub 2017/0238284 (hereinafter “Tseng”), in view of Chung .
Regarding claim 1 (Currently Amended)
Tseng discloses a method for performing random access (“FIG. 7 is a flow chart of a method of multicarrier operation with cross-carrier scheduling in accordance with one novel aspect.” [0041]) comprising:
determining, by a terminal device (i.e. “UE”), a second access carrier (i.e. “non-anchor carrier”) based on a pre-obtained access carrier information list and information (“In step 701, a UE receives control and reference information from a base station over an anchor carrier.  The UE supports multicarrier operation over the anchor carrier and a plurality of non-anchor carriers.  In step 702, the UE monitors a physical downlink control channel (PDCCH) on the anchor carrier and receives downlink control information (DCI).” [0041]) about a first access carrier (i.e. “anchor carrier”), wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access (“The UE supports multicarrier operation over the anchor carrier and a plurality of non-anchor carriers” [0041]), and the pre-obtained access carrier information list comprises information about a carrier that supports random access (i.e. both anchor and no-anchor carriers), wherein the determining the second access carrier (i.e. “non-anchor carrier”) based on the pre-obtained access carrier information list and information about the first access carrier (“Based on the control and reference information received from the base station, UE 211 also performs carrier selection and selects a non-anchor data carrier for RACH and data transmission to offload traffic from the anchor carrier.” [0028]) comprises: obtaining a first carrier information list from the pre-obtained access carrier information list (“In step 701, a UE receives control and reference information from a base station over an anchor carrier.” [0041]), and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“In step 703, the UE switches to a selected data carrier from the plurality of non-anchor carriers based on the DCI received on the anchor carrier.” [0041]; Fig. 7); and
performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access (“In step 704, the UE establishes a radio resource control (RRC) connection and performs a data exchange with the base station over the selected data carrier.” [0041]; Fig. 7).
	Tseng does not specifically teach obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier.
	In an analogous art, Chung discloses obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm (“In a first embodiment, the CC index may be given by a CC index for an absolute value in the frequency domain.” [0111]; “In a second embodiment, the CC index may be determined on the basis of logical order of a DL CC and/or a UL CC.” [0113]; “In a third embodiment, the index of the CIF may be defined based on logical order of DL CCs and/or UL CCs which are configured by a cell or a BS in a UE/cell/BS/cell cluster-specific way.” [0117]); determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“The scheduling information about the second downlink carrier received through the first downlink carrier may include a Carrier Indication Field (CIF) indicating the second downlink carrier.  The CIF may be indicated by an absolute index or a logical index of the second downlink carrier.” [0011]).
(Chung [0006]). 
Tseng discloses changing coverage level (“Third, the UE determines if a data carrier is eligible, based on radio coverage related information that is applicable for the data carrier.  The radio coverage related information may be provided on the anchor carrier.  The UE compares the provided information towards radio measurements that the UE performs, e.g., the UE determines its required coverage class based on measurement and compares this to supported coverage class information for the data carrier.” [0034]) but Tseng and Chung do not specifically teach wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level.
	In an analogous art, Xiao discloses wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained  (“the non-anchor carrier configuration information further comprises a third indicator used to indicate an enhanced coverage level (the number of repetitions or a repetition level) of UE for which a corresponding non-anchor carrier can be used as a random access carrier therefor.” [0105]) after the terminal device increases a coverage level (“Specifically, the UE compares a measured signal strength (e.g., an RSRP value) with the value of the third indicator; and if the measured signal strength is greater than or lower than the value of the third indicator, the corresponding non-anchor carrier can be used as a random access carrier for the UE.  The third indicator may be contained in the non-anchor carrier dedicated configuration information.” [0105]; and furthermore “each set of non-anchor carriers is respectively used by UE at different coverage levels (the number of repetitions) to execute a random access.” [0108]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tseng’s method of multicarrier operation for NB-IOT, as modified by Chung, to include Xiao’s method for selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access, in order to support multiple component carrier system (Xiao [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xiao’s method for selecting a carrier from the anchor carrier and/or the one or plurality of non-anchor carriers supporting a random access into Tseng’s method of multicarrier operation for NB-IOT since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4 (Currently Amended)
 	Tseng, as modified by Chung and Xiao, previously discloses the method according to claim 1, 
Xiao further discloses wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained (“the non-anchor carrier configuration information further comprises a third indicator used to indicate an enhanced coverage level (the number of repetitions or a repetition level) of UE for which a corresponding non-anchor carrier can be used as a random access carrier therefor.” [0105]) after the terminal device (i.e. “UE”) increases the coverage level or information about all carriers supporting the new coverage level (“each set of non-anchor carriers is respectively used by UE at different coverage levels (the number of repetitions) to execute a random access.” [0108]) obtained after the terminal device increases the coverage level (“Specifically, the UE compares a measured signal strength (e.g., an RSRP value) with the value of the third indicator; and if the measured signal strength is greater than or lower than the value of the third indicator, the corresponding non-anchor carrier can be used as a random access carrier for the UE.  The third indicator may be contained in the non-anchor carrier dedicated configuration information.” [0105]).

Regarding claim 5 (Currently Amended)
Tseng, as modified by Chung and Xiao, previously discloses the method according to claim 1, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
Chung further discloses obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm (“In a first embodiment, the CC index may be given by a CC index for an absolute value in the frequency domain.” [0111]; “In a second embodiment, the CC index may be determined on the basis of logical order of a DL CC and/or a UL CC.” [0113]; “In a third embodiment, the index of the CIF may be defined based on logical order of DL CCs and/or UL CCs which are configured by a cell or a BS in a UE/cell/BS/cell cluster-specific way.” [0117]), wherein the preset algorithm comprises:
determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers (“The scheduling information about the second downlink carrier received through the first downlink carrier may include a Carrier Indication Field (CIF) indicating the second downlink carrier.  The CIF may be indicated by an absolute index or a logical index of the second downlink carrier.” [0011]) used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier (“The RRC message may further include index information about the first downlink carrier.” [0009]).
Xiao further discloses determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level (“the configuration information comprises configuration information of a plurality of sets of non-anchor carriers, and each set of non-anchor carriers is respectively used by UE at different coverage levels (the number of repetitions) to execute a random access.  Each set of non-anchor carriers may also be respectively configured with different random access resources, and the plurality of sets of non-anchor carriers may share part of random access resource configurations.  For example, the plurality of sets of non-anchor carriers share RACH-ConfigCommon-NB and/or NPRACH-ConfigSIB-NB and/or NPRACH-ParametersList-NB.” [0108]).

Regarding claim 6
Tseng, as modified by Chung and Xiao, previously discloses the method according to claim 1, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, the method further comprises:
Tsend further discloses receiving the access carrier information list broadcast by a system (“First, the functional separation on anchor NB-IOT carrier and data NB-IOT carriers is defined.  Transportation of system broadcast information, including synchronization signal (NB-PSS/NB-SSS) and NB-MIB (NB-PBCH) and paging are on anchor carrier, RACH procedure and Data transmission and reception are on data carrier. Second, UE switching between anchor and data carriers.  UE on anchor carrier switches to data carrier via paging, RRC signaling or cross-carrier scheduling.  On the other hand, UE on data carrier switches back to anchor carrier after transmission or reception complete (right-after or after time-out).” [0007]).

Regarding claim 7 (Currently Amended)
 	Tseng discloses an apparatus for communication (i.e. “user equipment 211” in Fig. 2; [0027]) comprising:
a memory configured to store data and program (“memory 212” in Fig. 2; [0027]); and
a processor (“processor 213” in Fig. 2; [0027]) configured to determine a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which access is performed by a terminal device, and the pre-obtained access carrier information list comprises information about a carrier that supports random access, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises: obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level; obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier; and, wherein, the processor is configured to perform random access on the second access carrier, and wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10 (Currently Amended)
The apparatus according to claim 7, wherein the first carrier information list obtained by the processor comprises information about a non-anchor carrier supporting the new coverage level obtained after the coverage level is increased or information about all carriers that support the new coverage level obtained after the coverage level is increased.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11
The apparatus according to claim 8, wherein the processor is further configured to:
obtain the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 11 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 12
Tseng, as modified by Chung and Xiao, previously discloses the apparatus according to claim 7, wherein the apparatus further comprises: 
Tseng further discloses a receiver (“RF transceiver 216” in Fig. 2; [0027]), configured to receive the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 12 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 13 (Currently Amended)
A non-transitory computer readable medium storing program codes for use by a user equipment device (UE), the program codes comprising instructions for:
determining, by a terminal device, a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which the terminal device performs access, and the pre-obtained access carrier information list comprises information about a carrier that supports random access, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises: obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level; obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier; and
performing random access on the second access carrier, wherein the first access carrier and the second access carrier are carriers on which the terminal device performs random access.


Regarding claim 16 (Currently Amended)
The non-transitory computer readable medium according to claim 13, wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained after the terminal device increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17 (Currently Amended)
The non-transitory computer readable medium according to claim 13, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The non-transitory computer readable medium according to claim 13, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, comprises: receiving the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464